Citation Nr: 0948146	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  07-25 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 Regional Office (RO) in 
Seattle, Washington rating decision, which denied the claim 
on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in October 2009.  A transcript of the proceeding has 
been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
residuals of a left knee injury.  The Veteran claims that he 
injured his left knee in service falling from his upper bunk 
after the sounding of a fire drill and that he received 
treatment, including surgery, for the left knee injury.  
After a thorough review of the Veteran's claims file, the 
Board has determined that additional development is necessary 
prior to the adjudication of this claim. 
 
VA's duty to assist includes a duty to provide the Veteran 
with a proper medical examination or opinion when warranted.  
In this respect, the Board notes that in the case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
that would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  

In this case, the Board notes the Veteran's service treatment 
records are not available due to a fire-related incident.  
Moreover, efforts to reconstruct the service treatment 
records from other sources have proven ineffective.  However, 
the Board recognizes that the Veteran is competent to give 
evidence about symptomatology experienced by the senses; for 
example, a lay person is competent to discuss the existence 
of knee pain.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  As such, the Veteran is competent to describe 
his in-service injury, the pain experienced, and that he 
underwent treatment for that injury, and his statements in 
that regard are entitled to some probative weight.  

Moreover, the Board notes the November 2005 letter from the 
Veteran's private treating physician, wherein the physician 
discussed the Veteran's report of an in-service left knee 
injury and resulting surgery in 1955.  Based on the Veteran's 
reported history and a contemporaneous examination, the 
physician suggested the Veteran could have a current left 
meniscus injury that could be a result of the Veteran's in-
service injury in 1955.

In light of the private physician's November 2005 letter 
noted above and the evidence of an in-service injury to the 
left knee, the Board finds that a VA examination is warranted 
to clarify the nature and etiology of the claimed disability.

The RO should also take this opportunity to obtain any recent 
private treatment records from Dr. Colombo and the Stanwood 
Everett Clinic from May 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Request updated records from the 
Stanwood Everett Clinic and Dr. Colombo 
from May 2006 to the present.  If current 
authorization is needed, this should be 
requested from the Veteran.  All records 
obtained or any response received should 
be associated with the claims folder.

3.  After the above is completed and the 
evidence is obtained, to the extent 
available, schedule the Veteran for 
appropriate VA examination for his left 
knee.  The claims file should be provided 
to the appropriate examiner for review, 
and the examiner should note that it has 
been reviewed.  After reviewing the file, 
eliciting a history directly from the 
Veteran, and conducting a thorough 
physical examination, as well as any 
diagnostic studies deemed necessary, the 
examiner should offer an opinion as to the 
most likely source of the Veteran's 
complaints, to include offering an opinion 
as to whether any current left knee 
disability had its onset during military 
service or is otherwise related to 
service.    
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After the above is complete, 
readjudicate the Veteran's claim.  If the 
claim remains denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


